March 8, 2013 Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Re: Graystone Company, Inc. Registration Statement on Form S-1 Registration Number: 333-186002 Ladies and Gentlemen: The Graystone Company, Inc. (the “Company”) hereby respectfully requests that the Company’s Registration Statement on Form S-1 (Registration Number333-186002) (the “Registration Statement”) filed onJanuary 16, 2013 be withdrawn as of the date hereof pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended.The filed Registration Statement has not become effective. No securities have been sold under the Registration Statement. If you have questions regarding this matter, please contact the undersigned at (702) 582-5535 Respectfully, The Graystone Company, Inc /s/ Joseph Mezey By: Joseph Mezey Its:CFO
